Citation Nr: 0215354	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1992.  He had active service in the Southwest Asia 
Theater of Operations from approximately December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran also perfected an appeal of a denial of service 
connection for a left knee disorder.  The RO granted service 
connection for the left knee disorder and assigned a 20 
percent disability rating for a torn lateral meniscus and a 
10 percent disability rating for laxity in March 2001.  The 
veteran submitted a statement that same month wherein he 
indicated that he was satisfied with the grant of service 
connection and the assigned disability ratings.  Accordingly, 
only the issue of entitlement to service connection for a 
respiratory disability remains for appellate review.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran does not currently suffer from respiratory 
disability.


CONCLUSION OF LAW

The veteran does not have respiratory disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
1154(b) (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, § 202; 38 
C.F.R. §§ 3.304, 3.317 (2001), 66 Fed. Reg. 56,614-15 (Nov. 
9, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1990 to 
September 1992.  The veteran served in the Southwest Asia 
Theater of Operations from December 1990 to May 1991.  His DD 
214 reflects that he was awarded the Combat Infantryman Badge 
(CIB) during his period of active duty.

The veteran's original service medical records (SMRs) have 
not been located as of the time of this decision; however, 
the veteran provided copies of his SMRs that cover a period 
from July 1989 to June 1992.  The veteran's July 1989 
entrance physical examination is negative for any 
respiratory-related problems or complaints.  The clinical 
records are also negative for respiratory-related problems or 
complaints.  

The veteran submitted his claim for compensation disability 
benefits in October 1998.  He did not list any post-service 
treatment for his claimed respiratory disability.  The 
veteran did submit a note from R. J. Belisle, M.D., dated in 
June 1997, that reported that the veteran had experienced 
left knee pain and swelling.  

The RO wrote to the veteran in December 1998 in regard to his 
claim for benefits for an undiagnosed illness.  The veteran 
was advised of the elements needed to establish his claim.  
He was also advised that he could submit either medical or 
non-medical evidence, or both, and he was requested to 
identify possible sources of evidence that could be obtained 
to support his claim.  The RO also sent a National Archives 
(NA) Form 13075 to the veteran in an effort to locate his 
original SMRs in January 1999.

The veteran submitted copies of private treatment records 
from A. Becker, M.D., in February 1999.  The records covered 
a period from October 1996 to December 1998.  The records 
contained no information regarding treatment or evaluation 
for complaints related to a respiratory disability.  The 
records related to several orthopedic problems that were 
evaluated and treated during that time period.

Associated with the claims folder is a Report of Contact with 
the veteran dated in May 1999.  The contact form noted that 
the veteran was advised that the RO could not locate his 
original SMRs.  He said that he was assigned to the 147th 
Infantry Battalion after his discharge from service and 
provided a location for the unit.  The contact form also 
noted that attempts were made to contact a local recruiter 
and a person at the Department of the Army to locate the 
records but the efforts were unsuccessful.  Another NA Form 
13075 was sent to the veteran.

The veteran submitted a completed NA Form 13075 in May 1999.  
He reported that he served in the Reserves after his 
discharge from service.  He listed the unit as Co. B, 147th 
Infantry Battalion, the same unit listed on his DD 214.

The RO received a response from an inquiry to locate the 
veteran's original SMRs in June 1999.  The response indicated 
that the records were not at the Records Management Center 
(RMC).

Associated with the claims folder is another Report of 
Contact dated June 25, 1999.  The form noted that the Army 
recruiter was contacted and it was suggested that VA contact 
the state adjutant general's office.  A call was made to the 
appropriate office and the VA caller was advised that if the 
records were located they would be forwarded, if they were 
not located, the caller would be advised.  The form noted 
that the veteran was updated on this information.  The 
records were not located.

The veteran was afforded a VA general medical examination in 
August 1999.  The examiner reported a history from the 
veteran that he experienced some wheezes, coughing and 
shortness of breath in 1991.  He had four to five episodes of 
the respiratory symptoms and experienced them whether 
exercising or at rest.  He said that he sought medical 
attention and was told that he was out of shape and that that 
was the reason for his symptoms.  This was in Germany where 
he was assigned after his service in Southwest Asia.  The 
veteran said that he was exposed to smoke from oil well 
fires, diesel fumes, and smoke from burning feces, passive 
cigarette smoke and from SCUD firings over his head.  The 
veteran did not seek any further treatment in service.  After 
service he took a job as a corrections officer.  He said that 
he still experienced some symptoms, approximately three times 
per year.  He did not seek any private treatment for his 
symptoms.  He had not missed any work in six years from his 
symptoms.  The examiner reported that there were no wheezes, 
rhonchi or rales on physical examination.  Chest x-rays and a 
pulmonary function test (PFT) were pending at the time of the 
report.  The examiner provided a diagnosis of remote symptoms 
consistent with acute reactive airway disease.

A chest x-ray from August 1999 was interpreted to show poor 
pulmonary expansion.  The report attributed this to suspected 
expiratory phase of respiration during the x-ray.  A PFT was 
conducted in September 1999.  The pulmonologist reported the 
examination as essentially normal.  

The veteran's claim was denied in October 1999 and he was 
furnished notice of the decision that same month.  He 
submitted a notice of disagreement (NOD) in November 1999 and 
was issued a statement of the case (SOC) in December 1999.

The veteran wrote to the RO in March 2000 and asked that his 
entire record be reviewed.  He asked that he be considered 
for entitlement to service connection for a left knee 
disability (not on appeal) and reactive airway disease.  The 
RO responded in April 2000.  The response noted that the 
procedural posture of his respiratory claim (denial, notice, 
NOD, and SOC).  The veteran was informed that he could submit 
new evidence in support of his claim or submit a substantive 
appeal.  

The veteran responded in September 2000 and inquired as to 
the status of his claim.  He noted that he had been informed 
that his original SMRs could not be located and that he had 
provided copies of his SMRs for consideration.  

The RO responded to the veteran in September 2000.  He was 
again informed as to the procedural status of his claim and 
of his option to submit an appeal.  The veteran's appeal was 
received at the RO in October 2000.

The veteran originally requested a RO hearing at the time he 
submitted his substantive appeal.  He was scheduled for the 
hearing in November 2000; however, he requested that his 
hearing be rescheduled for a Monday in the future.  

Associated with the claims folder is another response from 
the RMC noting that the veteran's SMRs had not been located.

The veteran had a conference with the RO's Decision Review 
Officer (DRO) in November 2000.  The DRO's conference report 
noted that the veteran was informed that his respiratory 
claim was denied because there was no objective evidence of a 
disability.  The report also noted that the issue of the 
missing original SMRs was discussed.  The DRO provided a copy 
of the conference report to the veteran in November 2000.  
The letter of transmittal informed the veteran that his PFT 
was essentially normal and that the objective evidence of 
record did not show evidence of a disability.  The veteran 
was encouraged to submit any additional evidence he had to 
support his claim.  The letter also requested that the 
veteran provide information as to whether he was, or had 
been, assigned to an active Reserve or National Guard unit as 
a possible location to search for his records.

Associated with the claims folder is a Report of Contact 
between the DRO and the RO's military records specialist.  
The substance of the contact was that all avenues for 
obtaining the veteran's original SMRs had been pursued and 
that there was little possibility of locating the records at 
the NPRC or RMC. 

The veteran wrote to the RO in December 2000.  He provided 
further argument that he had been diagnosed with reactive 
airway disease at the time of his VA examination in August 
1999 and felt that this was sufficient to establish service 
connection.  In regard to his military service he replied 
that he was no longer a member of Co. B, 147th Infantry 
Battalion.  He indicated that he might request another 
hearing be scheduled at a later date.  (Another request for a 
hearing was not made.)

The veteran was afforded a VA orthopedic examination in 
January 2001.  No pertinent history or findings relative to 
the issue on appeal were contained in the examination report.

The veteran was issued a supplemental statement of the case 
(SSOC) in March 2001.  The SSOC included a detailed history 
of the efforts made to obtain the veteran's original SMRs in 
addition to providing an explanation for the continued denial 
of his claim.

The veteran submitted a statement in March 2001 wherein he 
informed the RO that he had been contacted by personnel at 
the Air Force hospital at Wright-Patterson Air Force Base 
(WPAFB) in order to participate in a medical study.  He also 
forwarded a copy of a letter to him from the Department of 
Defense Medical Registry, also dated in March 2001.  The 
letter informed the veteran that he would be contacted within 
seven days for an appointment at WPAFB.  He was to use the 
letter as verification of service in the Persian Gulf theater 
of operations.

The RO contacted the veteran in July 2001 and again informed 
him of the information/evidence needed to support his claim.  
He was informed that records would be requested from WPAFB.  
He was also encouraged to submit evidence on his own behalf.

The RO requested any available records for the veteran from 
the hospital at WPAFB in July 2001.  A negative reply was 
received that same month.  The RO informed the veteran of the 
negative reply in August 2001.  He was again asked to submit 
evidence in support of his claim.  The veteran did not 
respond to the RO's letter.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117(a)(1), (2), (b) (Veterans Education 
and Benefits Expansion Act of 2001), Public Law 107-103, 
§ 202; 38 C.F.R. § 3.317(a)(1) (2001), 66 Fed. Reg. 56,614-
15. (Nov. 9, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  In this case, the 
Board finds that change in the statute and the accompanying 
regulatory change do not provide a substantive change in 
regard to the veteran's claim.  That is, neither the prior 
nor amended version of the law provides for a more favorable 
review of his claim.  As a result, the Board will consider 
his claim under both versions.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 
4 of chapter 38, Code of Federal Regulations, for a disease 
or injury in which the functions affected, anatomical 
location, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States.  38 
C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuro-psychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Further, in the veteran's case, if an injury or disease was 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

At the outset the Board notes that the veteran's original 
SMRs have not been located despite repeated efforts to obtain 
the records.  The veteran has been given notice of the lack 
of original SMRs and provided multiple opportunities to 
supplement his claim with other forms of evidence.  

In this case, the copies of SMRs obtained from the veteran do 
not reflect any treatment for a respiratory disability in 
service.  The veteran has stated that he sought treatment on 
one occasion, while on active duty, after his service in 
Southwest Asia.  He also stated that he had not sought 
treatment after service.  He has not missed any time from 
work as a result of his claimed symptoms.

The veteran was afforded a VA examination in August 1999 that 
provided a diagnosis of remote symptoms consistent with acute 
reactive airway disease.  This means that the examiner 
believed that the symptoms related by the veteran as having 
occurred in the past were consistent with a diagnosis of 
temporary reactive airway disease.  The diagnosis did not 
establish a current disability.  The September 1999 VA PFT 
provided further evidence of no current respiratory 
disability.  

There is no objective medical evidence of record to 
demonstrate a current respiratory disability.  The Board 
notes that the veteran is capable of presenting lay evidence 
regarding his symptoms.  However, where, as here, a medical 
opinion is required to diagnose the condition and to provide 
a nexus to service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, there is no basis to establish 
service connection for a respiratory on a direct basis.  

Furthermore, the veteran has only related that he suffered 
infrequent and vague symptoms of wheezing, coughing and 
shortness of breath.  He stated that he sought medical 
treatment on one occasion after his service in Southwest 
Asia, yet this was not documented in his available SMRs.  He 
has not provided any evidence of objective signs of his 
complaints, as his August 1999 VA examination found no 
evidence of any respiratory problems and his private 
treatment records contain no mention of symptoms consistent 
with his prior complaints.  These reports are devoid of any 
"objective indications of chronic disability," as 
contemplated by 38 C.F.R. § 3.317(a).  Moreover, the veteran 
has been encouraged to provide other evidence that could be 
independently verified regarding his claimed symptoms but has 
not responded to those requests.  Therefore, the Board finds 
that he has not satisfied the conditions necessary to show 
that he developed a chronic disability while serving in 
Southwest Asia or that he has a respiratory disability that 
is manifest to a degree of 10 percent or more.  

Finally, even applying the relaxed evidentiary standard of 38 
U.S.C.A. § 1154(b) to the facts in evidence, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a respiratory 
disability.  The evidence does not demonstrate any treatment 
for the veteran's claimed condition.  At most, the most 
favorable view of the evidence demonstrates that the veteran 
was treated on one occasion while in Germany.  Without 
evidence of a current disability related to his military 
service, the claim for service connection for a respiratory 
disability must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Absent "proof of a present disability, 
there can be no valid claim.")

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  The Board notes that 
38 C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In finding that a grant of benefits is not warranted, the 
Board has considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
law is applicable to the veteran's claim.  See 38 U.S.C.A. 
§ 5107 note (West Supp. 2002).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 and newly published 
38 C.F.R. § 3.159(b)(2), the Secretary has a duty to notify a 
claimant if their application for benefits is incomplete.  
The notice must inform the applicant of any information 
necessary to complete the application.  In this case, the 
application is complete.  There is no outstanding information 
required, such as proof of service, type of benefit sought, 
or status of the claimant, to complete the application.  The 
veteran has submitted proof of his active service.  He has 
identified the benefits sought in his claim.  Substantiation 
of a claim does not mean sufficient evidence to prevail, 
rather it means providing enough evidence so that action on a 
claim can proceed.  See 66 Fed. Reg. 45,630 (Listing the 
definition of a substantially complete application under 
38 C.F.R. § 3.159(a)(3)).

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the veteran was contacted in December 1998 and 
requested to provide evidence to support his claim.  He was 
advised of the multiple sources of evidence that could be 
used to support his claim as it involved an undiagnosed 
illness.  He was contacted again in January 1999 and informed 
of the difficulty in obtaining his original SMRs and asked to 
complete a NA Form 13075.  The RO wrote to the veteran in 
April 2000, September 2000, and July 2001 and informed him as 
to the status of his claim, to include efforts to obtain his 
SMRs.  The RO also had telephone contact with the veteran and 
provided notice as to the status of his claim and the efforts 
to locate his records.

The veteran was provided a statement of the case (SOC) in 
December 1999, which addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the veteran 
that he had not submitted sufficient evidence to establish 
that he currently suffered from a respiratory disability.

The veteran was originally scheduled to testify at a local 
hearing in November 2000.  His hearing was canceled at his 
request and he met with a DRO to discuss his claim that same 
month.  

The veteran was issued a supplemental statement of the case 
(SSOC) in March 2001 that reviewed the accumulated evidence 
and restated the bases for the denial of his claim.  The SSOC 
also noted the history of the RO's efforts to obtain his 
SMRs.  The veteran was afforded a second SSOC in July 2002.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He has been provided 
assistance in obtaining the evidence.  Extensive efforts were 
made to obtain the veteran's SMRs and he was kept informed of 
the RO's efforts.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The private treatment records 
identified by the veteran have been obtained.  A request for 
records was made to the hospital at WPAFB but no records were 
on file and the veteran was notified of the lack of records.  
As noted above, extensive efforts were made to obtain the 
veteran's original SMRs with notice of such efforts provided 
at multiple times.  The veteran was asked to provide evidence 
in support of his claim, or identify evidence that VA could 
obtain on his behalf.  He was scheduled for a local hearing 
but canceled it and elected to have a meeting with a DRO.  
The veteran was afforded a VA examination.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Service connection for a respiratory disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

